Citation Nr: 0732179	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-35 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for chronic 
left L5-S1 radiculopathy, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for right radiculopathy 
as secondary to service-connected degenerative disc disease 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972 and from September 1976 to May 1984.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

VA records

In written correspondence dated in August 2005 (VA Form 21-
4138), the veteran's representative requested that VA secure 
medical records pertaining to the veteran from the VA Medical 
Center (VAMC) in Syracuse and the VA Outpatient Clinic (OPC) 
in Rochester.  It does not appear that these records have 
been obtained.  

VA examination 

The Board notes that the veteran was last afforded a VA 
examination regarding his service-connected disabilities in 
April 2004.  The Board believes that due to the substantial 
passage of time since that examination (more than 3 years), 
and the veteran's contention that the disabilities have 
increased in severity, development is in order to afford him 
new medical examinations to evaluate the service-connected 
disabilities.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) [United States Court of Appeals for Veterans 
Claims (Court) determined that Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating].

VCAA notice

The Veterans Claims Assistance Act (VCAA) of 2000 has 
enhanced the duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

The Court further expounded on the VCAA notice content 
requirements in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), vacating its prior decision in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) (Pelegrini I).  
The Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2007).

Since the case is being remanded for additional development, 
the RO should take this opportunity to ensure that the 
veteran receives notice that complies with the VCAA.  The 
February 2004 letter did not inform the veteran of the 
evidence necessary to substantiate his secondary service 
connection claim.  

In addition, the veteran has not been provided correspondence 
that satisfies the more recent VCAA notice requirements 
specified in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess/Hartman, the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim - including the degree of 
disability and effective date of an award (such as here, 
following the grant of service connection).  So on remand, 
the veteran should be provided proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs him 
not only about the requirements for establishing his 
entitlement to increased ratings and secondary service 
connection, but also concerning the downstream issues 
pertaining to the disability rating and effective dates for 
the award of benefits, and also includes an explanation as to 
the type of evidence that is needed to establish a disability 
rating and effective date.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1. Send the veteran a VCAA letter 
specifically concerning his increased 
rating and secondary service connection 
claims.  The letter must: (i) advise 
him of the type of evidence needed to 
substantiate these claims; (ii) apprise 
him of the evidence he must submit; 
(iii) apprise him of the evidence VA 
will obtain; and (iv) request that he 
submit any relevant evidence in his 
possession.  As well, the letter must 
mention the information or evidence 
needed to establish a disability rating 
and effective date for these claims, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The letter should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the 
disabilities on appeal since the April 
2004 VA examination.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.

2.  Obtain records pertaining to the 
veteran from the Syracuse VAMC and the 
Rochester OPC since January 2005.  

3.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the current severity of his 
service-connected disabilities.  [The 
Board will leave it to the RO's 
discretion as to whether the below 
information is obtained in one or two 
examinations.]  The claims folder and a 
copy of this remand are to be made 
available to the examiner(s), and the 
examiner(s) is asked to indicate that he 
or she has reviewed the claims folder.  

The orthopedic evaluation should include 
all necessary testing, specifically range 
of motion studies.  The examiner should 
comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and pain motion or pain 
with use of the low back.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The neurological evaluation should 
include all necessary testing.  All 
neurological manifestations of the 
service-connected chronic left L5-S1 
radiculopathy should be recorded.  

If any additional evidence obtained 
suggests or shows right radiculopathy, 
the examiner should opine whether such is 
due to the service-connected degenerative 
disc disease of the lumbar spine.  [The 
Board notes that an April 2004 VA 
examination did not show any right 
radiculopathy.]  If the examiner 
concludes that there is no casual 
connection, it should be indicated 
whether there has been any aggravation of 
any identified disability as a result of 
the service- connected degenerative disc 
disease of the lumbar spine and, if so, 
specify the degree of aggravation. [Allen 
v. Brown, 7 Vet. App. 439 (1995)].

3.  Readjudicate the issues on appeal.  
If the benefits sought are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



